DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/26/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010452008.7 application as required by 37 CFR 1.55.

Claim Objections
Claim 4 objected to because of the following informalities:
Claim 4 recites “wherein has steps:” in line 2. It is found to be grammatically incorrect and should be revised. For examination purposes, it would interpreted as “comprising of the following steps:”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
Claim 3 recites the limitation "the square or round hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, there is insufficient antecedent basis for this limitation in claim 1 which it depends on. For examination purposes, it will be interpreted as “a square or round hole”. 
	Claim 4 recites the limitation “a negative pressure generator” in lines 3-4. It is unclear as to whether the “negative pressure generator” is the same “negative pressure generator” claimed in 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloro Boada (EP Publication No. 3360508 A1) in view of Xu (CN Publication No. 206896323 U, machine translated version denoted as “CN_206896323_U_I”).
	Regarding Claim 1, Lloro Boada discloses a negative pressure mouth gag (Par. [0009]; Fig. 1; As the mouth gag can be connected to an aspirator denoted in Par. [0015] negative pressure is present) for stomatological treatment (As this is a mouth gag for the dental field denoted in Par. [0001], it is capable of use for stomatological treatment as well) comprising: 
A left arc-shaped lip holder (Fig. 1, label 16A) and a right arc-shaped lip holder (Fig. 1, label 16B)
The left arc-shaped lip holder and the right arc-shaped lip holder have upper and lower wings covering lips (Par. [0028] discloses the lip holders are used to retract the lip like a lip retractor. As such, the wings would be used to retract and the lips during a dental procedure) and thin walled tubes connected between the wings (See Annotated Figure A of Fig. 1 where it is disclosed in Par. [0028] that the lip holders are identical so only the lip holder is labeled); 
The inner wall of the thin-walled tube contacts with the lips (Par. [0028] discloses that it acts similarly to a lip retractor and as such the inner wall of the thin-walled tube would be in contact with the lips as the wings would cover the lips during retraction), the outer wall of the thin-walled tube is exposed to the oral cavity (Par. [0028] discloses that the 
Wherein, the left and right lip holders are connected by a negative pressure catheter (Fig. 1, label 10 and 12; As the mouth gag can be connected to an aspirator denoted in Par. [0015] negative pressure is present) between them (Fig. 1); 
Wherein, the thin-walled tubes on the left and right sides join with a negative pressure catheter (Fig. 1, label 12) and form a complete structure with the negative pressure catheter (Fig. 1); and 
Wherein, the negative pressure catheter is connected with a negative pressure generator (Par. [0015] discloses the mouth gag is connected to aspirator which is a negative pressure generator) by a joint tube (Fig. 1, label 15). 
However, Lloro Boada is silent to holes or slots evenly distributed on the outer wall of the thin-walled tube mounted along the arc-shaped lip holders.  
Xu discloses a mouth gag in the same field of endeavor and further discloses holes evenly distributed on the outer wall of the thin-walled tube mounted along the arc-shaped lip holders (Fig. 5, label 50) to contain microbial dust and mist (Par. 56). Xu discloses that the microbial dust and mist is sucked through the holes and pass through the elastic bracket (Fig. 5, label 20) and channeled to the connector tube to be suctioned out (Par. 62). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arc-shape lip holders of Lloro Boada to have holes evenly distributed on the outer wall of the thin-walled tube mounted along the arc-shaped lip holders with corresponding channels that comes together to a connector tube to be suctioned out as taught by Xu to contain microbial dust and mist. 

    PNG
    media_image1.png
    333
    290
    media_image1.png
    Greyscale

Annotated Figure A
	Regarding Claim 2, Lloro Boada and Xu teaches the claimed negative pressure mouth gag of claim 1, and Lloro Boada further discloses there is a square or round hole opened in the middle of the negative pressure catheter, which is exposed to the oral cavity (Fig. 1 of Lloro Boada, label 12 where it is found to be round based on the dictionary definition of round being “shaped like or approximately like a circle or cylinder”).
	 Regarding Claim 4¸ Lloro Boada and Xu teaches the claimed negative pressure mouth gag of claim 1, and further discloses a method of using the negative pressure mouth gag used for stomatological treatment (As this is a mouth gag for the dental field denoted in Par. [0001], it is capable of use for stomatological treatment as well) comprising of the following steps: 
Step 1, A doctor connects the negative pressure catheter to the negative pressure generator by the joint tube (As this is contraction is used for a medical procedure, it would be obvious that a doctor to connect the catheter to a negative pressure generator by a joint tube; Col. 5, lines 2-6 discloses the joint tube is connected to the negative pressure generator);
Step 2, a patient opens his mouth, the doctor fixes both the right and left arc-shaped lip holders onto the patient’s lip symmetrically with the patient’s philtrum as the center line (As it is used for a medical procedure, it would be obvious for the mouth gag to be inserted into the mouth of the patient, done by the doctor; Par. [0028] discloses that the lip holders are symmetrical and as such, the placement of the lip holders would be obvious to be symmetrical to the patient’s philtrum as it is located at the center of the mouth. Furthermore, the paragraph discloses the mouth gag is used to separate the cheeks and lips, keeping the mouth open;
Step 3, start the negative pressure generator (It would be obvious that the negative pressure generator to be turned off for the suction aspect of the mouth gag to work), and proceed with the stomatological treatment (As this is a mouth gag for the dental field denoted in Par. [0001], it is capable of use for stomatological treatment as well; furthermore, it would be obvious for the dental procedure or stomatological treatment to occur after turning on the generator), then spittle and tooth shards produced in a process of root canal treatment in the patient’s oral cavity will be sucked into holes or slots on the thin-walled tubes and a square or round hole in the middle of the negative pressure catheter (As it is disclosed that the round hole in the middle of the negative pressure catheter [Fig. 1 of Lloro Boada, label 12] of Lloro Boada is used for suctioned in Par. [0028] and the holes taught by Xu on the thin-walled tubes are disclosed the microbial dust and mist is sucked through the holes and pass through the elastic bracket [Fig. 5 of Xu, label 20] and channeled to the connector tube to be suctioned out [Par. 62]; As such, as it is capable of suctioning material, it is capable of suctioning spittle and tooth shards produced in the process of root canal treatment in the patient’s oral cavity)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloro Boada (EP Publication No. 3360508 A1) in view of Xu (CN Publication No. 206896323 U, machine translated version denoted as “CN_206896323_U_I”) in further view of La Rocca (US Patent No. 4865545 A).
3, Lloro Boada and Xu teaches the claimed negative pressure mouth gag of claim 1, and further discloses the negative pressure catheter is separated into three airways (The three airways are the airway made by a round hole of the negative pressure catheter, and the other two are the holes of the outer wall of the thin-walled tubes taught by Xu in Fig. 5, label 50) with the middle airway going through a square or round hole (Fig. 1 of Lloro Boada, label 12 where it is found to be round based on the dictionary definition of round being “shaped like or approximately like a circle or cylinder”) and the other two airways going through the thin-walled tubes on both sides (Fig. 5 of Xu, label 50 where the air would go through the holes of each of the outer wall of the thin-walled tubes making two airways). 
	However, Lloro Boada and Xu is silent to the negative catheter is separated into three airways by two inset partitions.  
	La Rocca teaches a suction aspirator in the analogous art of aspiration and further discloses the teaching of separated pathways for the sucked material through inset partitions (Fig. 5; Col. 2, lines 64-68, Col. 3, lines 1-3) to increase efficiency of sucking debris. La Rocca provides a higher level of teaching for multiple air zone separated by inset partitions. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative pressure catheter to be separated into three airways of Llora Boada and Xu by two inset partitions as taught by La Rocca of sucking debris material in manner known in the art to yield the predictable result of providing multiple channels of suction within a single catheter/conduit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772